 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     NEHEMIAH AVILA
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No.: 2:21-cr-020 MCE
12
                    Plaintiff,
13
     vs.                                               STIPULATION AND ORDER
14                                                     CONTINUING STATUS CONFERENCE
     NEHEMIAH AVILA, CEASAR MARTINEZ,                  AND EXCLUDING TIME UNDER THE
15                                                     SPEEDY TRIAL ACT
     and RICARDO MARMOLEJO,
16
                    Defendants.                        Date:       April 29, 2021
17                                                     Time:       10:00 a.m.
                                                       Court:      Hon. Morrison C. England, Jr.
18

19

20

21          Plaintiff United States of America by and through Assistant United States Attorney
22
     Vincenza Rabenn, and Attorney Todd Leras on behalf of Defendant Nehemiah Avila, Attorney
23
     Michael Long on behalf of Defendant Ceasar Martinez, and Attorney Dina Santos on behalf of
24
     Defendant Ricardo Marmolejo, stipulate as follows:
25

26          1.   This matter is presently set for status conference on April 29, 2021. The parties

27               previously stipulated to schedule the status conference on April 22, 2021. The Court,
     ORDER CONTINUING STATUS
28   CONFERENCE
 1           on its own motion, continued the matter by Minute Order for one week to April 29
 2
             (ECF Entry Number 44). By this stipulation, Defendants Avila, Martinez, and
 3
             Marmolejo move to continue the status conference to June 24, 2021. The government
 4
             does not oppose the request.
 5

 6        2. This case involves a conspiracy to distribute controlled substances. Investigation of

 7           the matter included the use of court-authorized wiretaps. The government has
 8
             provided defense counsel with some offense reports and indicates that a significant
 9
             volume of material related to phone calls intercepted pursuant to the wiretaps is being
10
             prepared for production as discovery. On April 9, 2021, the Court approved the
11

12           substitution of Michael Long as appointed counsel for Defendant Cesar Martinez in

13           place of the Federal Defender’s Office (ECF Docket Entry 43).
14
          3. All defense counsel require additional time to review discovery materials with their
15
             respective clients and to conduct investigation as to potential defenses. Efforts to
16
             conduct defense investigation are currently hampered by the ongoing COVID-19
17

18           pandemic.

19        4. The Chief Judge for the Eastern District of California has issued a series of orders,
20
             including General Orders 612, 617, 618, 620, 624, 628, and 630, restricting access to
21
             federal courthouses within the district since March 18, 2020. The most recent of
22
             these orders, General Order 630, issued on April 2, 2021, extended the courthouse
23

24           restrictions for up to 90-days.

25        5. Given the need for defense investigation, Defendants Avila, Martinez, and Marmolejo
26
             request to continue the status conference in this matter to June 24, 2021, at 10:00
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1               a.m., and to exclude time between April 22, 2021 and June 24, 2021, inclusive, under
 2
                 Local Code T-4.
 3
             6. All defense counsel represent and believe that failure to grant additional time as
 4
                 requested would deny Defendants Avila, Martinez, and Marmolejo the reasonable
 5

 6               time necessary for effective preparation, considering the exercise of due diligence.

 7           7. Based on the above-stated facts, Defendants Avila, Martinez, and Marmolejo request
 8
                 that the Court find that the ends of justice served by continuing the case as requested
 9
                 outweigh the best interest of the public and the Defendants in a trial within the time
10
                 prescribed by the Speedy Trial Act.
11

12           8. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

13               seq., within which trial must commence, the time period of April 22, 2021 to June 24,
14
                 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and (B)
15
                 (iv) [Local Code T-4] because it results from a continuance granted by the Court at
16
                 Defendants’ request on the basis that the ends of justice served by taking such action
17

18               outweigh the best interest of the public and the Defendants in a speedy trial.

19           9. Nothing in this stipulation and order shall preclude a finding that other provisions of
20
                 the Speedy Trial Act dictate that additional time periods are excludable from the
21
                 period within which a trial must commence.
22
             Assistant U.S. Attorney Vincenza Rabenn, Attorney Michael Long on behalf of
23

24   Defendant Ceasar Martinez, and Attorney Dina Santos on behalf of Defendant Ricardo

25   Marmolejo have reviewed this stipulation and proposed order and authorized Todd Leras via
26
     email to sign it on behalf of their respective clients.
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1   DATED: April 26, 2021     PHILLIP A. TALBERT
                               Acting United States Attorney
 2

 3                             By     /s/ Todd D. Leras for
                                      VINCENZA RABENN
 4                                    Assistant United States Attorney
 5
     DATED: April 26, 2021
 6                             By     /s/ Todd D. Leras
                                      TODD D. LERAS
 7                                    Attorney for Defendant
                                      NEHEMIAH AVILA
 8

 9   DATED: April 26, 2021
                               By     /s/ Todd D. Leras for
10                                    MICHAEL D. LONG,
                                      Attorney for Defendant
11
                                      CEASAR MARTINEZ
12
     DATED: April 26, 2021
13                             By     /s/ Todd D. Leras for
                                      DINA SANTOS
14
                                      Attorney for Defendant
15                                    RICARDO MARMOLEJO

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for April 29, 2021, is vacated.
 4
     A new status conference is scheduled for June 24, 2021, at 10:00 a.m. The Court further finds,
 5

 6   based on the representations of the parties and the request of all defense counsel, that the ends of

 7   justice served by granting the continuance outweigh the best interests of the public and the
 8
     Defendants in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from April 22, 2021, up to and
11

12   including June 24, 2021.

13          IT IS SO ORDERED.
14
     DATED: MAY 3, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
